IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1804
                              Filed March 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL JOSEPH LABARBERA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Randy S.

DeGeest, Judge.



      Defendant appeals his conviction and sentence for the manufacture,

delivery, or possession with intent to manufacture or deliver marijuana.

AFFIRMED.



      Eric D. Tindal of Keegan Tindal & Mason, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                          2


VOGEL, Chief Judge.

       Michael Labarbera appeals his conviction for the manufacture, delivery, or

possession with intent to manufacture or deliver marijuana, in violation of Iowa

Code section 124.401(1)(d) (2016). He asserts his counsel was ineffective for

failing to object to the prosecutor’s comments and witness’s testimony that he

claims improperly inflamed the jury, thereby denying him the right to a fair trial. “If

an ineffective-assistance-of-counsel claim is raised on direct appeal from the

criminal proceedings, we may decide the record is adequate to decide the claim or

may choose to preserve the claim for postconviction proceedings.” State v. Straw,

709 N.W.2d 128, 133 (Iowa 2006) (citing Iowa Code § 814.7(3) (2005)). On this

record, we affirm Labarbera’s conviction but preserve his ineffective-assistance

claim for possible postconviction relief, “where a full evidentiary hearing may be

had and where counsel will have an opportunity to respond to defendant’s

charges.” State v. Coil, 264 N.W.2d 293, 296 (Iowa 1978) (“Even a lawyer is

entitled to his [or her] day in court, especially when his [or her] professional

reputation is impugned.”).

       AFFIRMED.